ACCEPTED
                                                                                                                                                12-14-00018-CR
                                                                                                                                    TWELFTH COURT OF APPEALS
                                                                                                                                                 TYLER, TEXAS
                                                                                                                                           1/15/2015 5:21:39 PM
                                                                                                                                                   CATHY LUSK
                                                                                                                                                         CLERK
                                               CAUSE NO. 12-14-00018-CR
 STATE OF TEXAS                                                        §        IN THE
                                                                       §                                                  FILED IN
 VS.                                                                   §        TWELFTH COURT12th COURT OF APPEALS
                                                                                                                     TYLER, TEXAS
 ROBERT CLAYTON                                                                 OF APPEALS                      1/15/2015 5:21:39 PM
                                                                                                                     CATHY S. LUSK
                                                                                                                         Clerk
                     MOTION TO EXTEND TIME TO FILE APPELLANTS BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

           N o w c o m e s R O B E R T C L A Y T O N , Appellant in the a b o v e styled and n u m b e r e d
c a u s e , a n d m o v e s this C o u r t t o g r a n t a n e x t e n s i o n o f t i m e t o file a p p e l l a n t ' s brief, p u r s u a n t
to Rule 38.6 of the T e x a s Rules of Appellate Procedure, and for good cause s h o w s the
following:

           1.        T h i s c a s e is o n appeal f r o m t h e Third Judicial District C o u r t of A n d e r s o n
County, Texas.

          2.          T h e case below w a s styled the S T A T E O F T E X A S vs. R O B E R T C L A Y T O N ,
and numbered 31223.
           3.        Appellant w a s convicted of Driving W h i l e Intoxicated - Third or More.

          4.         A p p e l l a n t w a s a s s e s s e d a s e n t e n c e o f 2 0 y e a r s in t h e T e x a s D e p a r t m e n t of
C r i m i n a l Justice, Institutional Division o n D e c e m b e r 9, 2 0 1 3 .
           5.         Notice of a p p e a l w a s g i v e n o n J a n u a r y 3, 2 0 1 4 .
          6.         T h e clerk's record w a s filed o n April 7 , 2 0 1 4 ; t h e reporter's record for t h e
p u n i s h m e n t hearing w a s filed o n M a y 2 3 , 2 0 1 4 .                            T h e reporter's record f o r t h e
guilt/innocence portion o f t h e trial w a s filed D e c e m b e r 16, 2 0 1 4 , h o w e v e r , c o u n s e l for
Appellant has not received the record.
           7.         T h e a p p e l l a t e b r i e f is p r e s e n t l y d u e o n J a n u a r y 1 5 , 2 0 1 5 .

           8.        A p p e l l a n t r e q u e s t s a n e x t e n s i o n o f t i m e o f 3 0 d a y s f r o m t h e p r e s e n t d a t e , i.e.
February 14, 2 0 1 5 .

                                                                                                                                      Page No. 1
            9.          O n e prior e x t e n s i o n t o file t h e brief h a s b e e n filed in this c a u s e b e c a u s e

Appellant's a t t o r n e y had not received t h e full reporter's record in J u n e 2 0 1 4 .

            10.         D e f e n d a n t is currently incarcerated.

            11.         Appellant relies o n t h e following facts a s good c a u s e f o r t h e requested

extension:

            Appellant's attorney h a s n o t received t h e reporter's record f r o m Mrs. Jonette

Jackson. Appellant's attorney h a s e m a i l e d a n d called Mrs. J a c k s o n regarding t h e record.

A t t o r n e y f o r A p p e l l a n t is r e q u e s t i n g a d d i t i o n a l t i m e t o r e c e i v e t h e e n t i r e r e c o r d a n d p r e p a r e

t h e brief. A t t o r n e y for A p p e l l a n t a l s o r e q u e s t s additional t i m e t o a s k for s u p p l e m e n t s o r
a m e n d m e n t s t o the record upon receipt of the entire record.

            WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t

this M o t i o n T o E x t e n d T i m e t o File Appellant's Brief, a n d for s u c h other a n d further relief

as the Court m a y d e e m appropriate.
                                                                         Respectfully submitted.
                                                                        P H I L I P C. F L E T C H E R
                                                                        Attorney at Law
                                                                        800 North Mallard
                                                                        Palestine, T e x a s 75801
                                                                        Telephone: (903) 731-4440
                                                                        Facsimile: (903) 731-4474
                                                                        EmailT^toM^w@yahoo.com




                                                                               PHILIP C U ^ L E T C H E R
                                                                               State Bar No. 00787478
                                                                               Attorney for R O B E R T C L A Y T O N

                                                     CERTIFICATE OF SERVICE
            T h i s is t o c e r t i f y t h a t o n J a n u a r y 1 5 , 2 0 1 5 , a t r u e a n d c o r r e c t c o p y o f t h e a b o v e a n d

foregoing d o c u m e n t w a s s e r v e d o n t h e District A t t o r n e y ' s Office, A n d e r s o n C o u n t y , b y

hand delivery.


                                                                                                                                                Page No. 2
                                                                                  LETCHER


STATE OF TEXAS                                                     §
                                                                   §
COUNTY OF ANDERSON                                                 §

                                                           AFFIDAVIT

         BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P

C. F L E T C H E R , w h o after being duly s w o r n stated:

         "I a m t h e a t t o r n e y for t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d entitled
         cause. I have read the foregoing Motion T o Extend T i m e to File Appellant's

         Brief a n d s w e a r t h a t all o f t h e a l l e g a t i o n s o f fact c o n t a i n e d t h e r e i n a r e t r u e

         a n d correct."                              '



                                                                                     ETCHER


         SUBSCRIBED AND SWORN TO BEFORE ME o n J a n u a r y 1 5 , 2 0 1 5 , t o c e r t i f y

w h i c h w i t n e s s m y h a n d a n d seal o f office.


                                                                iptary/Public, ^tsjte o f T e x a s




                                                                                                                               Page No. 3